Title: To Thomas Jefferson from Benjamin Henry Latrobe, 27 April 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Sunday morning.
                        
                        Mr Latrobe most respectfully requests the favor that the President will send him the design of the proposed
                            method of completing the Capitol, as it contains the plan of the recess, without which no commencement of the work can be
                            made. The bearer if convenient will take charge of it.
                    